Affirmed as Modified; Opinion Filed July 29, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01485-CR
                                      No. 05-14-01486-CR

                       CHARDONDRA DEVEUN JONES, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-55473-L, F10-55726-L

                              MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Stoddart

       Chardondra Deveun Jones appeals her convictions, following adjudication of her guilt,

for aggravated assault with a deadly weapon and harassment of a public servant. See TEX.

PENAL CODE ANN. §§ 22.02(a)(2), 22.11(a)(2) (West 2011). In two issues, appellant contends

the judgments adjudicating guilt should be modified to show the conditions of community

supervision that she was found to have violated.      We modify the trial court’s judgments

adjudicating guilt and affirm as modified.

       The State’s August 12, 2014 amended motions to adjudicate alleged appellant violated

five conditions of community supervision: (1) condition (a) by committing a new offense of
assault involving family violence; (2) condition (j) by failing to pay community supervision fees;

(3) condition (k) by failing to pay Crime Stoppers payment; (4) condition (l) by failing to

complete community service hours as directed; and (5) condition (n) by failing to pay urinalysis

fees. At a hearing on the motions, the State abandoned the allegations of conditions (j), (k), and

(n). Appellant pleaded true to violating conditions (a) and (l), and the trial court found those

allegations true. The trial court adjudicated appellant guilty and assessed punishment at eight

years’ imprisonment in each case.

       Appellant asks that we modify the judgments adjudicating guilt to correctly reflect the

conditions of community supervision she was found to have violated. The State agrees the

judgments should be modified in the manner appellant requests.

       The judgments adjudicating guilt incorrectly recite that appellant pleaded true to the

State’s “original motion to adjudicate guilt.” Accordingly, we sustain appellant’s issues.

       In each case, we modify the judgment adjudicating guilt to show the trial court found

appellant violated conditions (a) and (l) as set out in the State’s amended motion to adjudicate

guilt. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgments adjudicating guilt.




                                                      / Craig Stoddart/
                                                      CRAIG STODDART
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141485F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


CHARDONDRA DEVEUN JONES,                            Appeal from the Criminal District Court
Appellant                                           No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                    F10-55473-L).
No. 05-14-01485-CR        V.                        Opinion delivered by Justice Stoddart,
                                                    Chief Justice Wright and Justice Brown
THE STATE OF TEXAS, Appellee                        participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

         The section entitled “(5)While on community supervision, Defendant violated” is
modified to show “(5) While on community supervision, Defendant violated conditions (a) and
(l) of community supervision as set out in the State’s amended motion to adjudicate guilt.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered this 29th day of July, 2015.




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


CHARDONDRA DEVEUN JONES,                            Appeal from the Criminal District Court
Appellant                                           No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                    F10-55726-L).
No. 05-14-01486-CR        V.                        Opinion delivered by Justice Stoddart,
                                                    Chief Justice Wright and Justice Brown
THE STATE OF TEXAS, Appellee                        participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

         The section entitled “(5)While on community supervision, Defendant violated” is
modified to show “(5) While on community supervision, Defendant violated conditions (a) and
(l) of community supervision as set out in the State’s amended motion to adjudicate guilt.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered this 29th day of July, 2015.




                                              -4-